DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2020 and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 28 is objected to because of the following informalities: “light materials” should be read as “light shielding materials”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-8, 10-14, 17, 18, and 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woods (2020/0103650).

Regarding claim 1, Woods discloses a light shielding film (Figure 3, 212, stray light rejection layer) for head-up display (HUD) ([0046], 202, head-mounted augmented reality system), the light shielding film comprising: a plurality of light shielding materials (216, slats; [0023] teaches the slats are opaque or reflective) configured to transmit a first directional light (Figure 3, light not incident on 216, slats, from the right hand side is transmitted to 210, user's notional eye position; see Figure A, below) propagating from a view in front of a vehicle in a first direction ([0026] teaches the augmented reality system may be incorporated into a vehicle dashboard) and block at least a portion of a second directional light (Figure 3, light incident on 216, slats, is blocked) propagating from an external light source in a second direction (at least Abstract; see Figure A, below) that is opposite to a third direction in which light is output from a display panel for HUD included in the vehicle (light from 206, projector; see Figure A, below), at least one gradient of the plurality of light shielding materials corresponding to the first direction (216, slats; Figure 3); and a transparent material that fills a space between the plurality of light shielding materials (214, transparent base material).

[AltContent: textbox (At least one gradient)][AltContent: arrow][AltContent: textbox (Third direction light)][AltContent: textbox (Second direction light)][AltContent: textbox (First direction light)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    666
    670
    media_image1.png
    Greyscale

Figure A

Regarding claim 2, Woods discloses the light shielding film of claim 1, wherein at least a portion of the plurality of light shielding materials have a same gradient (at least Abstract).

Regarding claim 3, Woods discloses the light shielding film of claim 1, wherein gradients of the plurality of light shielding materials are within a range of 40° to 85° (at least Abstract and Figure 3 depict 216, slats to be oriented between 40 and 85 degrees to reduce high angle incident light).

Regarding claim 6, Woods discloses the light shielding film of claim 1, further comprising: a light reflecting material provided on the plurality of light shielding materials and the transparent material (at least 204, prism), the light reflecting material being configured to reflect the light output from the display panel (Figure 3, light from 206, projector, must necessarily be reflected at or by 204, prism, to reach 210, user's notional eye position).

Regarding claim 7, Woods discloses the light shielding film of claim 1, further comprising: a light transmitting material provided on the plurality of light shielding materials and the transparent material ([0026] teaches the augmented reality system may be incorporated into a windscreen), the light transmitting material being configured to protect the vehicle from an external environment ([0026] teaches the augmented reality system may be incorporated into a windscreen).

Regarding claim 8, Woods discloses the light shielding film of claim 1, wherein the plurality of light shielding materials are configured to absorb a portion of light incident on the plurality of light shielding materials (at least [0023] teaches the slats are opaque, thus at least a portion of light is considered to be absorbed).

Regarding claim 10, Woods discloses a head-up display (HUD) system for vehicle (Figure 3; [0046], 202, head-mounted augmented reality system; [0026] teaches the augmented reality system may be incorporated into a vehicle dashboard), the HUD system comprising: a display panel configured to output light including visual information (206, projector); a magnification optical system configured to magnify the visual information to be displayed (at least 204, prism); and a light shielding film (Figure 3, 212, stray light rejection layer) comprising a plurality of light shielding materials (216, slats; [0023] teaches the slats are opaque or reflective) configured to transmit a first directional light (Figure 3, light not incident on 216, slats, from the right hand side is transmitted to 210, user's notional eye position; see Figure A, above) propagating from a view in front of the vehicle in a first direction ([0026] teaches the augmented reality system may be incorporated into a vehicle dashboard) and block at least a portion of a second directional light (Figure 3, light incident on 216, slats, is blocked) propagating from an external light source in a second direction (at least Abstract; see Figure A, above) that is opposite from a third direction in which the light including the visual information is output from the display panel (light from 206, projector; see Figure A, above), at least one gradient of the plurality of light shielding materials corresponding to the first direction (216, slats; Figure 3).

Regarding claim 11, Woods discloses the HUD system of claim 10, wherein at least a portion of the plurality of light shielding materials have a same gradient (at least Abstract).

Regarding claim 12, Woods discloses the HUD system of claim 10, wherein at least a portion of the plurality of light shielding materials have different gradients (at least Abstract).

Regarding claim 13, Woods discloses the HUD system of claim 10, wherein at least a portion of the light output from the display panel including the visual information is reflected by a transparent layer provided adjacent to the light shielding film (Figure 3, light from 206, projector, must necessarily be reflected at or by 204, prism, to reach 210, user's notional eye position).

Regarding claim 14, Woods discloses the HUD system of claim 10, wherein gradients of the plurality of light shielding materials are within a range of 40° to 85° (at least Abstract and Figure 3 depict 216, slats to be oriented between 40 and 85 degrees to reduce high angle incident light).

Regarding claim 17, Woods discloses the HUD system of claim 10, wherein the light shielding film for HUD further comprises: a light reflecting material (at least 204, prism) provided on a first surface of the light shielding film and configured to reflect the light output from the display panel (Figure 3, light from 206, projector, must necessarily be reflected at or by 204, prism, to reach 210, user's notional eye position).

Regarding claim 18, Woods discloses the HUD system of claim 10, wherein the light shielding film for HUD further comprises: a light transmitting material ([0026] teaches the augmented reality system may be incorporated into a windscreen) provided on a second surface of the light shielding film and configured to protect the vehicle from an external environment ([0026] teaches the augmented reality system may be incorporated into a windscreen).

Regarding claim 23, Woods discloses the HUD system of claim 10, wherein the plurality of light shielding materials are configured to absorb a portion of light incident on the plurality of light shielding materials (at least [0023] teaches the slats are opaque, thus at least a portion of light is considered to be absorbed).

Regarding claim 24, Woods discloses the HUD system of claim 10, wherein the light shielding film is provided between a windshield of the vehicle and an inner cover layer of the vehicle (Figure 3, [0026] teaches the augmented reality system may be incorporated into a windscreen; 212, stray light rejection layer, is thus viewed to be between the windscreen and 204, prism), at an outer side of the windshield of the vehicle, or at an inner side of the inner cover layer.

Regarding claim 25, Woods discloses the HUD system of claim 10, wherein the light shielding film is provided to correspond to a portion of a front window of the vehicle on which the light output from the display panel is incident ([0026] teaches the augmented reality system may be incorporated into a windscreen).

Regarding claim 26, Woods discloses the HUD system of claim 10, wherein the external light source corresponds to a sun (at least [0019]).

Regarding claim 27, Woods discloses the light shielding film of claim 1, wherein gradients of the plurality of light shielding materials correspond to a plurality of gazing directions of a driver of the vehicle (at least Abstract).

Regarding claim 28, as best understood, Woods discloses the light shielding film of claim 27, wherein the gradients of the plurality of light shielding materials correspond to positions of the plurality of light shielding materials (Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (2020/0103650).

Regarding claim 4, Woods discloses the light shielding film of claim 1, but fails to teach wherein a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm.
Woods discloses substantially all the limitations of the claim(s) except for wherein a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a driver of the vehicle to not notice the plurality of slats, while still blocking unwanted light.

Regarding claim 5, Woods discloses the light shielding film of claim 1, but fails to teach wherein a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm.
Woods discloses substantially all the limitations of the claim(s) except for wherein a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a driver of the vehicle to not notice the plurality of slats, while still blocking unwanted light.

Regarding claim 15, Woods discloses the HUD system of claim 10, but fails to teach wherein a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm.
Woods discloses substantially all the limitations of the claim(s) except for wherein a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a length of the space between the plurality of light shielding materials is within a range of 0.3 mm to 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a driver of the vehicle to not notice the plurality of slats, while still blocking unwanted light.

Regarding claim 6, Woods discloses the HUD system of claim 10, but fails to teach wherein a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm.
Woods discloses substantially all the limitations of the claim(s) except for wherein a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thickness of the light shielding film is within a range of 0.35 mm to 0.40 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a driver of the vehicle to not notice the plurality of slats, while still blocking unwanted light.

Allowable Subject Matter
Claims 9 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 9, 19, and 20 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 21 and 22 are dependent on claim 20, and are therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872